 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CHRISTOPHER D. BAKER
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00182-NONE-SKO;
                                                                  1:13-CR-00215-DAD-BAM
12                                Plaintiff,
                                                         STIPULATION REGARDING EXCLUDABLE
13                          v.                           TIME PERIODS UNDER SPEEDY TRIAL ACT;
                                                         FINDINGS AND ORDER
14   JORGE CHAVEZ,
                                                         DATE: June 30, 2021
15                               Defendant.              TIME: 1:00 p.m.
                                                         COURT: Hon. Magistrate Judge Sheila K. Oberto
16

17                                               STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was scheduled for a status conference on June 30, 2021.
21          2.     By this stipulation, the parties move to continue the status conference until July 21, 2021,
22 or the Court’s earliest convenience, and to exclude time from calculation under the Speedy Trial Act

23 between June 30, 2021, and July 21, 2021.

24          3.     The parties agree and stipulate, and request that the Court find the following:
25                 a)      On December 22, 2020, the Court entered an order on the government’s ex parte
26          application to disclose portions of certain orders authorizing the interception of wire and
27          electronic communications, the accompanying applications, affidavits, and recordings, relevant
28          to this case. CR 11. Consistent with this order, the government prepared redacted copies of

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1         relevant filings and associated discovery materials numbering approximately 270 pages and

 2         produced and made available for defense counsel’s inspection and copying these materials.

 3                 b)      Counsel for defendant desires additional time to review discovery, consult with

 4         his client, conduct investigation and research related to the charges, and to otherwise prepare for

 5         trial. Separately, the government transmitted a plea offer to defense counsel on February 26,

 6         2021, and defense counsel requires additional time to review discovery in light of the plea offer.

 7                 c)      Counsel for the defendant acknowledges that the date set by the government by

 8         which defendant could accept the plea offer has been extended once already, and that the plea

 9         offer now expires on July 21, 2021.

10                 d)      Counsel for defendant believes that failure to grant the above-requested

11         continuance would deny him the reasonable time necessary for effective preparation, taking into

12         account the exercise of due diligence.

13                 e)      Based on the above-stated findings, the ends of justice served by continuing the

14         case as requested outweigh the interest of the public and the defendant in a trial within the

15         original date prescribed by the Speedy Trial Act.

16                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

17         et seq., within which trial must commence, the time period of June 30, 2021 to July 21, 2021,

18         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv), because it results

19         from a continuance granted by the Court request on the basis of the Court’s finding that the ends

20         of justice served by taking such action outweigh the best interest of the public and the defendant

21         in a speedy trial.

22

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME             2
      PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act provide that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: June 22, 2021                                    PHILLIP A. TALBERT
 7                                                           Acting United States Attorney
 8
                                                             /s/ CHRISTOPHER D. BAKER
 9                                                           CHRISTOPHER D. BAKER
                                                             Assistant United States Attorney
10

11
     Dated: June 22, 2021                                    /s/ RICHARD BESHWATE
12                                                           RICHARD BESHWATE
13                                                           Counsel for Defendant
                                                             Jorge Chavez
14

15

16
                                           FINDINGS AND ORDER
17
            IT IS SO ORDERED.
18

19

20

21   DATED: June 23, 2021
                                                      THE HONORABLE SHEILA K. OBERTO
22                                                    UNITED STATES MAGISTRATE JUDGE

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
